WILSON, Justice,
dissenting.
Because I believe the majority has misplaced the burden of proof regarding the dispute over appellee’s lack of capacity to sue appellant, I respectfully dissent.
The majority decides the appellee did not meet its summary judgment burden by failing to prove it had the authority to sue in the name of the residents of the subdivision after January 1, 1987. Appellant’s active pleading in the ease, her first amended answer, is not verified, nor does it suggest that appellee lacks the capacity to bring the law suit. Such a challenge to appellee’s capacity to sue requires the filing of a verified plea pursuant to Tex.R.Civ.P. 98. Freedman v. Briarcroft Property Owners, Inc., 776 S.W.2d 212, 215 (Tex.App.—Houston [14th Dist.] 1989, writ denied). Furthermore, appellant did not make capacity an issue before the trial court by any summary judgment proof.
Notwithstanding the gap in appellee’s proof, I do not believe the issue of capacity can be ignored in the trial court and only raised for the first time after judgment. Therefore, I dissent.